         Case 1:19-cv-08101-MKV Document 32 Filed 04/16/21 Page 1 of 2



                                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                ELECTRONICALLY FILED
                                                                             DOC #:
 VLADIMIR M. GOROKHOVSKY, and                                                DATE FILED: 4/16/2021
 IGOR KAIUROV,

                            Plaintiffs,
                                                                 1:19-cv-08101-MKV
                     -against-                               ORDER TO SHOW CAUSE
 ELEANORA STEFANTSOVA,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       This case was filed in August 2019. See ECF No.1. Plaintiffs thereafter filed an

Amended Complaint in October 2019. See ECF No. 11. On May 11, 2020, the Court dismissed

this case for failure to prosecute, citing Plaintiffs’ failure to secure summonses and serve

Defendant. See ECF No. 17. Plaintiffs then moved to reopen the case and secure summonses

from the Clerk of Court. See ECF No. 18. The Court granted the motion to reopen the case but

noted that “[t]he Plaintiffs may seek a summons as soon as practicable, given the circumstances.

However, such leave to request a summons does not constitute a ruling by the Court on the

timeliness, adequacy, or merits of service.” See ECF No. 19. Plaintiff later secured summonses

from the Clerk of Court and served Defendant on May 20, 2020. See ECF No. 23. Since then,

Plaintiff has filed a motion for a default judgment against Defendant. See ECF No. 31. Before

the Court will consider the motion, the Court must ensure that service in this action was proper.

       Rule 4 of the Federal Rules of Civil Procedure provides that “[i]f a defendant is not

served within 90 days after the complaint is filed, the court—on motion or on its own after notice

to the plaintiff—must dismiss the action without prejudice against that defendant or order that

service be made within a specified time. But if the plaintiff shows good cause for the failure, the

court must extend the time for service for an appropriate period.” Fed. R. Civ. P. 4(m).
         Case 1:19-cv-08101-MKV Document 32 Filed 04/16/21 Page 2 of 2




       In this case, Defendant was not served until approximately nine months after Plaintiffs

filed the original complaint. At no time did Plaintiff make an application to extend the time to

serve the complaint. Accordingly,

       IT IS HEREBY ORDERED that Plaintiff each much show cause by filing a letter on the

docket on or before May 7, 2021, why this case should not be dismissed under Rule 4 for failure

timely to serve Defendant. The letter must be no longer than four pages.

       Absent good cause, any application for an extension of time must be received at least 72

hours before the deadline in question. Failure to comply with Court order may result in

sanctions, including preclusion of any claim or defense or dismissal of the case.

SO ORDERED.

Date: April 16, 2021                                 _________________________________
                                                     _ ______
                                                     __    ___________
                                                           __         _ _____
                                                                      __   _______
                                                                                ____
                                                                                   _______
                                                                                       __
                                                                                       __
      New York, New York                                   MARY
                                                           M RY KAY
                                                           MA     KA AYY VYSKOCIL
                                                                         VYS
                                                                           YSSKO
                                                                              KOCIL
                                                          United
                                                           nited States
                                                          Un     Sta te District Judge
                                                                   ate
                                                                     tes
